Citation Nr: 1105431	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, as 
due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1970, to include service in Vietnam from April 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision in which the RO granted service 
connection and assigned an initial 50 percent rating for PTSD, 
effective September 17, 2004; but denied service connection for 
diabetes mellitus.  The Veteran filed a notice of disagreement 
(NOD) in December 2005, and the RO issued a statement of the case 
(SOC) in March 2006.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2006.

As the claim regarding PTSD involves a request for a higher, 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disabilities).

In April and October 2009, the Board remanded the claims on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, including to attempt to 
locate a current mailing address for the Veteran and to schedule 
him for a Board hearing.

Most recently, a September 2010 letter informed the Veteran that 
his hearing was scheduled in November 2010.  The hearing 
notification was returned by the U.S. Postal Service as 
undeliverable.  The RO has taken steps (explained in detail 
below) to locate a current address for the Veteran.  The Veteran 
has not provided an updated address.  Consequently, the Veteran 
failed to report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, his Board hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board's decision addressing the claims for service connection 
for diabetes mellitus and for a higher initial rating for PTSD is 
set forth below.  The claim for a TDIU due to PTSD is addressed 
in the remand following the order; that matter is being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  The Veteran served in Vietnam during the Vietnam era, and 
thus, is entitled to a presumption of herbicides exposure, to 
include Agent Orange, during such service.

3.  Type II diabetes mellitus is among the diseases recognized by 
VA as etiologically related to herbicides exposure, to include 
Agent Orange.

4.  Although there is no actual, confirmed diagnosis of diabetes 
mellitus of record, a 2005 VA examiner noted that the Veteran had 
high fasting glucose, subsequent VA records reflect blood glucose 
levels within the range for a diagnosis of diabetes mellitus, and 
the Veteran has participated in a diabetes management program.  

3.  Since the September 17, 2004 effective date of the grant of 
service connection, the Veteran's psychiatric symptoms have 
primarily included intrusive thoughts, difficulty concentrating, 
impaired sleep, dysthymia, and impaired insight; collectively, 
these symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for diabetes mellitus, as due to 
exposure to herbicides, are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e) (2010).

2.  The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim for service 
connection for diabetes mellitus, as due to exposure to 
herbicides, the Board finds that all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.

As regards the remaining claims, notice requirements under the 
VCAA essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claims, as well as the 
evidence that VA will attempt to obtain and which evidence he or 
she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

This appeal involves a claim for a TDIU, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 2004, March 2005, and April 2005 pre-
rating letters, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2005 RO rating decision 
reflects the initial adjudication of the claims after issuance of 
this notice.

Post rating, an August 2008 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  That 
letter also provided the Veteran with the rating criteria used to 
evaluate his PTSD.  After issuance of the August 2008 letter, and 
opportunity for the Veteran to respond, the October 2008 
supplemental SOC (SSOC) reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of a claim, such as in an SOC or SSOC, 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records 
and the reports of April 2005 VA examinations.  The Board also 
notes that no further RO action on either claim, prior to 
appellate consideration, is required

As noted above, the RO scheduled the Veteran for VA examinations 
pursuant to the claims decided herein in August and September 
2008.  The Veteran failed to report for these examinations.  
Thereafter, numerous pieces of correspondence sent to the Veteran 
were returned as undeliverable.  In August 2010, the RO attempted 
to locate a correct address for the Veteran from the Social 
Security Administration and from a search of LexisNexis.  Both 
searches revealed the same address that had been previously used 
by the RO.  The Veteran has not contacted VA to inform the agency 
of his change of address.  The Board finds that the RO has taken 
all reasonable steps to attempt to locate the Veteran's current 
mailing address, and no further attempts are necessary or would 
be fruitful.

In order for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency in 
the gathering of the evidence necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
Moreover, VA's duty to assist is not always a one-way street, and 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Here, the Veteran has not provided 
the RO with a current mailing address.  Therefore, the Board 
finds that the RO satisfied its duty to assist the Veteran in 
obtaining all relevant evidence pertaining to his claims, to the 
extent possible, and that no further action in this regard is 
required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with either 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of any of the 
matters herein decided, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Diabetes Mellitus

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that, with resolution of all 
reasonable doubt in the Veteran's favor, the claim for service 
connection for diabetes mellitus should be granted.

The Veteran's service personnel records show that he had service 
in Vietnam from April 1968 to May 1969; thus, he is presumed to 
have been exposed to herbicide agents, to include Agent Orange, 
during such service.  Also, as indicated above, type II diabetes 
mellitus is among the diseases recognized by VA as etiologically 
related to herbicides exposure.  However, the question remains as 
to whether a current medical diagnosis of diabetes mellitus is 
established.

In April 2005, the Veteran underwent VA examination.  The Veteran 
indicated that he currently received medical treatment at the VA.  
It was presently unclear whether he had diabetes.  The Veteran 
complained of decreased energy and constant thirst.  He denied 
polyphagia, nocturia, blurred vision, and any change in his 
urination.  He reported tingling in his hands and fingers every 
six months and no tingling or numbness in his toes or feet.  
Following examination and testing, the impression was that the 
Veteran had impaired fasting glycaemia.  The examiner noted that 
the Veteran had high fasting glucose which was not in the range 
for diabetes, noted to be 126 or greater.

November 2005 VA records show that The Veteran's glucose test 
results were 124 H and 149 H.  It was noted that he had elevated 
fasting blood glucose.

An August 2006 VA outpatient record reflects that Veteran's 
report that he was a diabetic.  The listed diagnoses did not 
include diabetes mellitus.

September 2006 VA treatment records indicate at the Veteran 
attended a program for patient education regarding diabetes 
management. He was instructed regarding exercise, diet, and 
possible complications.  The Veteran reported taking an oral 
hypoglycemic for his diabetes.  The Veteran reported that he was 
diagnosed in 2006.  Laboratory reports show that the Veteran's 
glucose was 185 in August 2006.

Based on this evidence of record, and resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
totality of the evidence tends to support a finding that the 
Veteran now has diabetes mellitus.  In this regard, the Board 
points specifically to the report of the April 2005 VA 
examination, in which the examiner noted that, while the Veteran 
did not have a current diagnosis of diabetes mellitus, he had 
high fasting glucose.  The examiner noted that the range of 
fasting glucose that indicated diabetes was 126 or greater.

Subsequently, two VA records, dated in November 2005 and August 
2006, show that the Veteran's blood glucose levels were in excess 
of 126.  Furthermore, September 2006 VA outpatient records 
indicate that the Veteran attended a program for patient 
education regarding diabetes management.  Therefore, while the VA 
treatment records do not actually reflect a confirmed, current 
diagnosis of diabetes mellitus, the Board finds that the evidence 
that is of record is consistent with a Veteran who has adult-
onset diabetes mellitus.  

Given the Veteran's presumed herbicides exposure during his 
Vietnam service, the VA Secretary's recognition of diabetes 
mellitus, type II, as medically-related to such exposure, and the 
evidence tending to support a finding that the Veteran now has 
diabetes mellitus, the Board finds that, resolving all reasonable 
doubt on the question of current diagnosis in the Veteran's favor 
(see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 
1 Vet. App. at 53-56), the criteria for service connection for 
diabetes mellitus are met.

III.  Higher Rating for PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.

Historically, in an October 2005 rating decision, the RO granted 
service connection and assigned an initial 50 percent rating for 
PTSD, effective September 17, 2004.

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual criteria 
for evaluating psychiatric disabilities other than eating 
disorders are set forth in a General Rating Formula.  See 38 
C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In April 2005, the Veteran underwent VA examination.  The Veteran 
was currently divorced and unemployed.  He lived alone in VA 
housing.  He worked off and on washing dishes in local 
restaurants.  He had not been able to do this kind of work for 
the last four months due to his feeling depressed, overwhelmed, 
and exhausted.  The Veteran attended VA outpatient appointments 
approximately once per week.  The Veteran was not able to 
quantify the level of severity of his depression.  The Veteran 
endorsed hypersomnia, irritability, fatigue, physical 
restlessness, and objective tremors.  He also had dyskinetic 
movement of his face.  He had difficulty with memory, 
concentration, social withdrawal, tearfulness, anhedonia, and 
decreased self-esteem.  He described obsessive-compulsive 
disorder.  The Veteran denied panic attacks and episodes of 
disorientation.  There were no current positive psychotic 
symptoms.  He endorsed recurring and intrusive thoughts and 
dreams of the events of service.  He avoided feelings, thoughts, 
and cues of Vietnam.  The Veteran denied insomnia and 
hypervigilance.

On examination, the Veteran was dressed in shorts and was 
cooperative.  He was alert and oriented.  He appeared anxious and 
depressed.  The Veteran's speech was slow and non-productive.  
There were no active psychotic symptoms, and the Veteran was not 
harmful to himself or others.  The diagnoses were schizophrenia, 
paranoid type, and chronic PTSD.  The GAF score was 30.

In an October 2005 addendum to the previous examination the 
examiner indicated that the Veteran did not present with 
characteristic positive symptoms of schizophrenia, such as 
delusions or hallucinations.  He presented with some incoherence 
in his speech and some negative symptoms of flat affect and 
avolition.  On examination, the Veteran was alert, oriented, 
cooperative, and appropriate in his thoughts.  He denied 
hallucinations or delusions.  His mood was anxious, and his 
affect is blunted.  The evidence was negative for any further 
cognitive dysfunction.  The diagnoses were schizophrenia, 
paranoid by history; PTSD, chronic; and dysthymia secondary to 
PTSD.

The examiner indicated that the Veteran's impairment in social 
and occupational functioning is affected by predominantly 
negative symptoms of schizophrenia.  If the Veteran did 
discontinue medication, he would experience delusions, 
hallucinations, impairment of reality, and psychosis, which could 
override any other psychiatric symptoms or disorder contributing 
to his disability.  The Veteran had remaining symptoms of PTSD, 
which are severe due to his memories.  These symptoms also 
contributed to his impairment of social and occupational 
functioning.  Summarizing, the examiner indicated that both 
disorders contributed to the Veteran's impairment of social and 
occupational functioning.  At the present time, the Veteran was 
stable from his psychosis, which did not have positive symptoms.  
The PTSD symptoms were contributing to the Veteran's present 
disability and unemployment.

A February 2006 VA outpatient treatment record shows that the 
Veteran complained of nightmares, intrusive thoughts, avoidance, 
depressed mood, constricted affect.  Concentration was slow but 
comprehension was intact.  Insight was limited, but judgment was 
intact.  The Veteran isolated and did not like crowds.  The 
examination was negative for psychosis and aggressive behavior.  
The diagnoses were PTSD, chronic; dysthymia, secondary to PTSD; 
and history of a diagnosis of schizophrenia.  The examiner noted 
that this may have been an alcohol paranoia.  The GAF score was 
48.

An August 2006 VA treatment record shows that the Veteran was 
noted to have been erroneously diagnosed as schizophrenia.  He 
described intrusive thoughts, impaired sleep, hearing voices, and 
isolation.  He denied hallucinations but reported intrusive 
thoughts and nightmares.  His affect was constricted.  He had 
slow concentration with limited insight.  Judgment was intact.  
The diagnoses were PTSD, chronic; dysthymia, secondary to PTSD, 
and a history of a diagnosis of schizophrenia.  The GAF score was 
48.

In September 2008, the Veteran failed to report for a scheduled 
VA examination regarding his PTSD.  When a veteran fails to 
report for a scheduled examination based upon an original claim, 
the claim will be considered on the basis of the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2010).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of dysthymia and 
schizophrenia.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  As there is no indication here it is possible 
to distinguish the symptoms from the Veteran's various 
psychiatric disorders, and based upon recent evidence suggesting 
that the Veteran was erroneously diagnosed with schizophrenia, 
the Board has considered all of his psychiatric symptoms in 
evaluating his service-connected PTSD.

Collectively, the aforementioned medical evidence reflects that, 
since the effective date of the grant of service connection, the 
Veteran's psychiatric symptoms have included, primarily, sleep 
disturbance, dysthymia, impaired insight, intrusive thoughts, and 
social isolation.  These symptoms reflect a level of occupational 
and social impairment no greater than what is contemplated in the 
currently assigned 50 percent disability rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence does 
not show that the Veteran has had deficiencies in judgment, 
family relations, or thinking.  There is no evidence of suicidal 
ideation, obsessional rituals, impaired impulse control, 
disorientation, neglect of appearance or hygiene, speech that is 
intermittently illogical, obscure, or irrelevant; or other 
symptoms that are characteristic of a 70 percent rating.  There 
is no evidence of an inability to establish and maintain 
relationships or total impairment.  Rather, the Veteran's PTSD is 
manifested by dysthymia, avoidance behaviors, social isolation, 
and impaired sleep.  

The Board further finds that none of the GAF scores assigned 
since the effective date of the grant of service connection-30 
and 48-alone, provides a basis for assigning an initial rating 
in excess of 50 percent for PTSD.  According to DSM-IV, a GAF 
score ranging from 21 to 30 is assigned for behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  A GAF score from 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

The assigned GAF score of 48 appears consistent with the 50 
percent rating assigned.  While the GAF score of 30 assigned by a 
VA examiner in April 2005 might, conceivably, suggest impairment 
greater than that contemplated the initial 50 percent rating 
assigned, the symptoms shown, as noted above, simply are not 
among those identified in the DSM-IV as the basis for such a 
score.  There is no evidence of symptoms such as hallucinations, 
delusions, impaired communication or impaired judgment, or 
comparable symptoms.  The Board also points out that the other 
two GAF scores assigned were both 48.  Hence, the one-time 
assignment of a GAF of 30, without more, provides no basis for a 
higher rating in this case.

Based on the foregoing, the Board finds that the Veteran's 
psychiatric symptomatology has more nearly approximated the 
criteria for the 50 percent rather than the 70 percent rating.  
See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 
percent, rating are not met, it logically follows that the 
criteria for a higher rating of 100 percent likewise are not met.

For all the foregoing reasons, the Board concludes that there is 
no basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson, and that the claim for a rating greater than 50 
percent for PTSD must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is granted.

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

In his February 2005 NOD, the Veteran indicated that he was 
unable to maintain any type of gainful employment due to his 
PTSD.  The Veteran requested consideration of a 100 percent 
schedular rating, as this rating, if granted, would forgo the 
assignment of individual unemployability.  On his September 2006 
VA Form 9, the Veteran requested either a 100 percent schedular 
rating for PTSD or a 70 percent rating for PTSD with individual 
unemployability.  The Board finds that, through these statements, 
the Veteran has raised a claim of entitlement to a TDIU.

Given the Veteran's allegations that he is unemployable due to 
his PTSD, the Board finds that the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding 
that where a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU due to PTSD.  Under these 
circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU due to PTSD, and 
completing the other actions noted below, adjudicate the matter 
of the Veteran's entitlement to a TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first 
instance, to avoid prejudice to the Veteran.  See e.g., Bernard 
v. Brown, Vet. App. 384 (1993).

While the matter is on remand, to ensure that all due process 
requirements are met, the RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claim on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
inform the Veteran of the information and evidence necessary to 
substantiate his claim for a TDIU, and should specify what 
evidence VA will provide and what evidence the Veteran is to 
provide.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim for 
a TDIU due to PTSD.  The Board points out that, although the 
Veteran's 50 percent rating for PTSD does not meet the minimum 
percentage requirements for award of a schedular TDIU, pursuant 
to 38 C.F.R. § 4.16(a), in adjudicating the claim for a TDIU due 
to PTSD, the RO should consider, as appropriate, whether the 
procedures for assigning a TDIU on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b), are met. 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected PTSD.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.

The RO's letter should explain how to 
establish entitlement to a TDIU due to PTSD, 
to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  The RO 
should also clearly explain to the Veteran 
that he had a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, and after adjudicating 
all other claims raised either formally or 
informally by the Veteran, the RO should 
adjudicate the claim for a TDIU in light of 
all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


